DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/22 and 9/12/22 have been entered.
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification must provide support for the claimed feature of “a second channel” recited in claims 1 and 9 (and also must be properly referenced in the drawings).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamberg et al. (WIPO Document No.: WO 2016/070908 A1) in view of Li et al. (Foreign Patent Document No.: CN 107508415 B), Yoshida (Japanese Patent Document No.: JP 2008228523 A), and Eichinger et al. (US Patent No.: 8614528).
For claim 1, Lamberg et al. disclose the claimed invention comprising: at least one cooling duct (reference numeral R1) which runs within the laminated core (reference numeral 210) and through which a cooling fluid for cooling the laminated core is flowable (see figure 2, also see page 6, lines 26-33), wherein the cooling duct comprises: at least one first throughflow opening (opening on the outer circumferential surface of core 210, see figure 2) through which the cooling fluid is flowable and penetrates an outer circumferential-side shell face (reference numeral P2) of the laminated core (see figure 2), which shell face points toward the outside in a radial direction of the laminated core (see figure 2); and at least one second throughflow opening (opening on the inner circumferential surface of core 210, see figure 2) through which the cooling fluid is flowable and penetrates an inner circumferential-side shell face (reference numeral P1) of the laminated core (see figure 2), which shell face points toward the inside in the radial direction of the laminated core (see figure 2).  Lamberg et al. however do not specifically disclose the cooling duct extending from the first throughflow opening to the second throughflow opening obliquely with respect to the radial direction of the laminated core, wherein the cooling duct extends rectilinearly from the first throughflow opening to the second throughflow opening, wherein the at least one second throughflow opening is configured to receive the cooling fluid from a first channel within a shaft surrounded by the laminated core, and wherein the at least one first throughflow opening is configured to direct the cooling fluid to a second channel within a carrier surrounding the laminated core.  
Li et al. disclose the cooling duct (reference numerals 21, 22) extending from the first throughflow opening (on the outer circumference of stator 20) to the second throughflow opening (on the inner circumference of stator 20) obliquely with respect to the radial direction of the laminated core (see figure 1), and wherein the cooling duct (reference numerals 21, 22) extends rectilinearly from the first throughflow opening to the second throughflow opening (see figure 1).  Yoshida discloses the at least one second throughflow opening (reference numerals 6a, 6c, see figure 3) being configured to receive the cooling fluid from a first channel (reference numeral 9) within a shaft (reference numeral 3) surrounded by the laminated core (see figure 3), and Eichinger et al. disclose the at least one first throughflow opening (outer circumferential end of opening 13, see figure 1) being configured to direct the cooling fluid to a second channel (reference numeral 11) within a carrier surrounding the laminated core (reference numeral 12, see figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cooling duct extend obliquely to the radial direction and also rectilinearly as disclosed by Li et al. for the cooling duct of Lamberg et al. and also have the second throughflow opening receiving fluid from a first channel in the shaft as disclosed by Yoshida and the first throughflow opening directing fluid to a second channel surrounding the core as disclosed by Eichinger et al. for the openings of Lamberg et al. for predictably providing desirable configuration for facilitating the cooling of the device.  
For claim 5, Lamberg et al. disclose over a complete extent which runs without interruptions from the first throughflow opening (opening on the outer circumferential surface of core 210, see figure 2) as far as the second throughflow opening (opening on the inner circumferential surface of core 210, see figure 2), the cooling duct (reference numeral R1) is delimited directly by way of the laminated core (reference numeral 210) in a manner which runs around completely in a circumferential direction of the cooling duct (see figure 2).  
For claim 6, Lamberg et al. disclose the laminated core (reference numeral 210) being constructed from a plurality of lamination segments (reference numeral 240) which follow one another in the axial direction of the laminated core (see figures 2, 5, 6), the cooling duct (reference numeral R1) being formed by way of respective through openings of the lamination segments (see figures 2, 5, 6).  
For claim 7, Lamberg et al. in view of Li et al., Yoshida, and Eichinger et al. disclose the claimed invention except for the through openings being arranged offset with respect to one another in the radial direction of the laminated core.  Yoshida discloses openings (reference numerals 6a, 7a, 8a) being offset in the radial direction of the core (see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the offset openings as disclosed by Yoshida for the laminated core of Lamberg et al. in view of Li et al., Yoshida, and Eichinger et al. for predictably providing desirable configuration for facilitating the cooling of the device.  
For claim 8, Lamberg et al. in view of Li et al., Yoshida, and Eichinger et al. disclose the claimed invention except for starting from the first throughflow opening toward the second throughflow opening, the cooling duct penetrates a tooth of the laminated core.  Li et al. further disclose the cooling duct (reference numeral 21) penetrating a tooth (reference numeral 20) from one end to the other end of the duct (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cooling duct penetrate the tooth as disclosed by Li et al. for the laminated core of Lamberg et al. in view of Li et al., Yoshida, and Eichinger et al. for predictably providing desirable configuration for facilitating the cooling of the device.  
For claim 9, Lamberg et al. disclose the claimed invention comprising: at least one laminated core (reference numeral 210, figure 2); and at least one cooling duct (reference numerals R1, R2) which runs within the laminated core and through which a cooling fluid for cooling the laminated core is flowable (figure 2), wherein the cooling duct comprises: at least one first throughflow opening (opening on the outer circumferential side of core 210, see figure 2) which through which the cooling fluid is flowable and penetrates an outer circumferential-side shell face (reference numeral P2) of the laminated core (see figure 2), which shell face (reference numeral P2) points toward the outside in a radial direction of the laminated core (see figure 2); and at least one second throughflow opening (opening on the inner circumferential side of core 210, see figure 2) through which the cooling fluid is flowable and penetrates an inner circumferential-side shell face (reference numeral P1) of the laminated core (see figure 2), which shell face (reference numeral P1) points toward the inside in the radial direction of the laminated core (see figure 2).  Lamberg et al. however do not specifically disclose the cooling duct extending from the first throughflow opening to the second throughflow opening obliquely with respect to the radial direction of the laminated core, wherein the cooling duct extends rectilinearly from the first throughflow opening to the second throughflow opening, wherein the at least one second throughflow opening is configured to receive the cooling fluid from a first channel within a shaft surrounded by the laminated core, and wherein the at least one first throughflow opening is configured to direct the cooling fluid to a second channel within a carrier surrounding the laminated core.  
Li et al. disclose the cooling duct (reference numerals 21, 22) extending from the first throughflow opening (on the outer circumference of stator 20) to the second throughflow opening (on the inner circumference of stator 20) obliquely with respect to the radial direction of the laminated core (see figure 1), and wherein the cooling duct (reference numerals 21, 22) extends rectilinearly from the first throughflow opening to the second throughflow opening (see figure 1).  Yoshida discloses the at least one second throughflow opening (reference numerals 6a, 6c, see figure 3) being configured to receive the cooling fluid from a first channel (reference numeral 9) within a shaft (reference numeral 3) surrounded by the laminated core (see figure 3), and Eichinger et al. disclose the at least one first throughflow opening (outer circumferential end of opening 13, see figure 1) being configured to direct the cooling fluid to a second channel (reference numeral 11) within a carrier surrounding the laminated core (reference numeral 12, see figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cooling duct extend obliquely to the radial direction and also rectilinearly as disclosed by Li et al. for the cooling duct of Lamberg et al. and also have the second throughflow opening receiving fluid from a first channel in the shaft as disclosed by Yoshida and the first throughflow opening directing fluid to a second channel surrounding the core as disclosed by Eichinger et al. for the openings of Lamberg et al. for predictably providing desirable configuration for facilitating the cooling of the device.  
For claim 13, Lamberg et al. already disclose the structure of the invention as explained above for claim 9, and applying this to an apparatus such as a vehicle merely recites intended use, which does not result in a structural difference between the claimed invention and the prior art.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-9, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834